AMDAHL, Chief Justice.
This is an appeal by Tyrone Lee Cobb, age 27, from an order of the Ramsey County District Court denying his petition for postconviction relief in the form of resen-tencing according to the Minnesota Sentencing Guidelines pursuant to Minn.Stat. § 590.01, subd. 3 (Supp.1981). We affirm.
*30Petitioner was convicted in 1978 of aggravated robbery and was sentenced to a prison term of 1 year and 1 day to 20 years. That conviction was affirmed in State v. Cobb, 279 N.W.2d 832 (Minn.1979). Petitioner was scheduled to be released from prison in May of this year. His sentence is apparently scheduled to expire in 1993.
If the Sentencing Guidelines had been in effect at the time of the offense petitioner would have had a criminal history score of at least two. According to the Guidelines, aggravated robbery is a severity level VII offense. The presumptive sentence for that offense by a person with a criminal history score of two is 41 months in prison. If petitioner were resentenced to the presumptive term he would be entitled to immediate discharge from sentence.
Petitioner is a violent offender with a record of recidivism. Petitioner had the burden of overcoming these factors and proving that his early release from sentence would not present a danger to the public and would not be incompatible with the welfare of society. The district court concluded that petitioner failed to meet this burden, and we agree. State v. Champion, 319 N.W.2d 21 (Minn.1982).
Petitioner remains subject to the jurisdiction of the Commissioner of Corrections.
Affirmed.